

115 SRES 699 ATS: Designating November 25, 2018, as “Drive Safer Sunday”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 699IN THE SENATE OF THE UNITED STATESNovember 15, 2018Mr. Isakson (for himself, Mr. Coons, and Mr. Perdue) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating November 25, 2018, as Drive Safer Sunday.
	
 Whereas motor vehicle travel is the primary means of transportation in the United States; Whereas every individual traveling on roads and highways should drive in a safe manner so as to reduce deaths and injuries that result from motor vehicle accidents;
 Whereas, according to the National Highway Traffic Safety Administration, wearing a seat belt saves as many as 15,000 lives each year; and
 Whereas the Sunday after Thanksgiving is the busiest highway traffic day of the year: Now, therefore, be it
	
 That the Senate— (1)encourages—
 (A)high schools, colleges, universities, administrators, teachers, primary schools, and secondary schools to launch campus-wide educational campaigns to urge students to focus on safety when driving;
 (B)national trucking firms— (i)to alert employee drivers to be especially focused on driving safely on the Sunday after Thanksgiving; and
 (ii)to publicize the importance of driving safely on the Sunday after Thanksgiving on the Citizens Band Radio Service and at truck stops across the United States;
 (C)clergies to remind congregations to travel safely when attending services and gatherings;
 (D)law enforcement personnel to remind drivers and passengers to drive safely, particularly on the Sunday after Thanksgiving;
 (E)motorists to drive safely during the holiday season and throughout the rest of the year; and
 (F)the people of the United States— (i)to understand the life-saving importance of wearing a seat belt; and
 (ii)to educate themselves about highway safety; and
 (2)designates November 25, 2018, as ‘‘Drive Safer Sunday’’.